DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-3, 5, 7-13 are allowed.

The following is an examiner’s statement of reasons for allowance:
Amended Claim 1 recites: A control device for controlling a vehicle, comprising: an obtaining unit configured to obtain information of a user of the vehicle; and a control unit configured to, based on the information of the user, control output of the vehicle on a per-user basis, wherein the information of the user includes information related to a driver's license held by the user, and the control unit controls, based on the information of the driver's license, a color that illuminates a license plate of the vehicle so as to correspond to a type of a vehicle that is permitted to be driven by the user.
Baade (U.S. 2014/0165159A) and Belegu (U.S. 2016/0082902A1) are considered the closest prior art.  Baade discloses methods and apparatus for configuring a vehicles settings based on a current user/owner/driver/operator’s license/profile.  See ¶0015.  In one embodiment, a control device is configured control output of the vehicle (i.e. maximum power or speed) based on information of the driver, on a per-driver basis. (¶0015).  Belegu discloses methods and apparatus including “the electronic license plate license plate and the electronic license plate changes appearance or color to alert third parties that a car or driver has an expired license. In one embodiment, the electronic license plate changes color, e.g., the license plate turns red.” (¶0011); “In one embodiment, the monitoring system may change the appearance and/or color of the electronic license plate to indicate that a driver has a violation or has expired insurance. In one embodiment, different colors may be used to indicate different types of violations, problems, or conditions.” (¶0016-¶0017).  
Applicant’s specification states “In the control device of the above-described embodiment, the information of the user includes information related to a driver's license held by the user. According to this embodiment, THE OUTPUT of the vehicle CAN BE CHANGED IN ACCORDANCE WITH THE TYPE OF VEHICLE that the user can drive.  In the control device of the above-described embodiment, based on the information of the driver's license, the control means controls engine displacement or motor output of the vehicle (e.g., 204).  According to this embodiment, the vehicle can be set so that the vehicle matches the type that the user can drive.  In the control device of the above-described embodiment, based on the information of the driver's license, the control means controls a color that illuminates a license plate of the vehicle (e.g., 204).  According to this embodiment, when the output of the vehicle, such as engine displacement, has been changed, the license plate can be observed in a color corresponding to that engine displacement or the like in compliance with, for example, a law
Neither Baade nor Belegu explicitly teach or suggest, either alone or in combination “and the control unit controls, based on the information of the driver's license, a color that illuminates a license plate of the vehicle so as to correspond to a type of a vehicle that is permitted to be driven by the user”; when considered as a whole with the remaining limitations of the claim(s).
Claims 11-13 and Claims 2-3, 5, and 7-10 are allowable for at least the reasons presented above with respect to Claim 1.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626.  The examiner can normally be reached on Campus: M-Th 8-5; Telework: Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 5712724536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747